DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the Request for Continued Examination (RCE) filed 10/31/22.  Claims 1, 2, 10-13, 15, and 17 have been amended.  Claims 3, 9, 16, 19, 21, and 22 are cancelled.  Claims 1, 2, 4-8, 10-15, 17, 18, and 20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-8, 10-15, 17, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 recite “the indication” at line 22 of claim 1 and lines 24-25 of claim 15. It is unclear which “indication” is being referred to – “an indication of a duration of time…” or “an indication that the user has reviewed the medical note interface….”
Claims 2 and 18 recite the limitation "the at least one patient device" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claims.
Claim 17 recites the limitation "the processor" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the rules " in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “an indication” and “a patient encounter.” It is unclear if this “indication” and “encounter” are the same indication and encounter recited in claim 1, or different. Claim 5 also recites “a patient encounter.” It is unclear if this is the same “encounter” recited in claim 1, or different.
Claim 4, 7, 8, 10, 12-15, and 20 incorporate the deficiencies of claims 1 and 15, through dependency, and are therefore also rejected. 

Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  change “spend” to “spent” in the “determining…” step.  Appropriate correction is required.
Claims 1 and 15 are objected to because of the following informalities:  change “a user” to “the user” in the “communicating…” step.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 12, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hegarty et al. (US 2019/0043605 A1) in view of Avni et al. (US 2014/0281946 A1) in view of Spiegel et al. (US 2016/0140316 A1), in view of Pickover et al. (US 2019/0065685 A1), and further in view of Myers (US 2003/0083903 A1).
(A) Referring to claim 1, Hegarty discloses A method comprising: 
receiving, by a server, response data representing responses to a plurality of questions of a medical questionnaire from a patient device (see Fig. 2 and paragraphs [31], [140], and [142] of Hegarty, responses of clinical questionnaires from a mobile device is received, the questions pertaining to a nutritional condition. Patients can obtain data on the patient's activities at home by using patient’s device. Also see [60], the system records nutrition problem in patient’s EMR. Also see [22], Patient data entered into an RDnote interface is deidentified and stored in an RDnote database.),
 wherein the medical note interface being configured to enable a user to approve the narrative statement provided by the medical note interface (see paragraph [77] of Hegarty; FIG. 14 shows a method for processing malnutrition data. The method includes 1410 providing an electronic interface for collecting health care data, wherein the electronic interface integrates with one or more data collection applications of a provider. The method includes 1450 receiving at least one of an indication of review and an indication of approval of the malnutrition progress note from the at least one authorized party); 
storing, by the server, the medical note interface in a medical note interface database (see [20], [22],[143] of Hegarty; patient data entered into the RDnote interface is stored in an RDnote database. RDnote interfaces such as shown in Fig. 3-Fig. 8 must also be stored in order for the application to run and show the data);
communicating, by the server, the medical note interface including the narrative statement to a user device configured to display the medical note interface to a user (see Fig. 6 and [53],[77] of Hegarty; presenting the malnutrition progress note including populating malnutrition progress note fields using data of the malnutrition data. The method includes 1450 receiving at least one of an indication of review and an indication of approval of the malnutrition progress note from the at least one authorized party.); 
detecting, by the server, an indication that the user has reviewed the medical note interface and approved the content of the medical note interface including the narrative statement, wherein the indication is an interaction between the user device and an input device of the server that receives an input from the user device (see [77] and Fig. 14 of Hegarty, an indication of review is received. Also see Fig. 3-Fig. 8, the RDnote interface has different icons and tabs which the user can click on. This is an interaction between user device and server. As mentioned in the Specification paragraph 8, exemplary indications include selection of an icon, selection of an option provided by a drop-down menu, and/or entry of text into a text box);
Hegarty does not disclose generating, by the server, a medical note interface that includes a narrative statement that states a summary of a patient's wellness based on the response data, content of the narrative statement being generated by translating the response data into the narrative statement; digitally locking, by the server, the medical note interface upon the detection of the indication of the approval, the digital locking preventing electronic 3modification of the medical note interface and including packaging the medical note interface for storage on a blockchain; uploading, by the server, the packaged and digitally locked medical note interface to the blockchain; receiving, by the server, an indication of a duration of time the user spent with the patient during an encounter between the patient and the user; determining, by the server, a level of care provided by the user to the patient during the encounter responsively to the duration of time the user spend with the patient during the encounter; adding, by the server, the level of care to the medical note interface; communicating the level of care to a user device.
Avni discloses: digitally locking, by the server, the document upon the detection of the indication of approval, the digital locking preventing electronic modification of document (see [39] of Avni, alteration of document is prevented after the system received the digital signature with digital certificate. Also see [73], digital certification is applied to the document to prevent modification to the document) 
Spiegel discloses generating, by the server, a medical note interface that includes a narrative statement that states a summary of a patient's wellness based on the response data, content of the narrative statement being generated by translating the response data into the narrative statement (para. 51 & 83 and Figures 8-10 of Spiegel;  An integrated symptoms summary 120 may be generated by the patient user interface 116 based on information obtained via the patient questionnaire and correlate information retrieved from a medical knowledge source. The integrated symptoms summary 120 may be transmitted to a provider (e.g., physician 110 or clinician) user interface 126 via an electronic communications network. The provider 110 may review the integrated symptoms summary 120 via the provider user interface 126 to produce a tailored prescription 125 which may include a preliminary diagnoses of a medical condition (e.g., GI condition), a patient care plan and a patient education prescription.);
Pickover discloses packaging the medical note interface for storage on a blockchain; and uploading, by the server, the packaged and digitally locked medical note interface to the blockchain (para. 32, 51-53, 95, and Figures 5 & 6 of Pickover; a blockchain system to securely, record, track and maintain a record of mouth/tooth events.). 
Myers discloses receiving, by the server, an indication of a duration of time the user spent with the patient during an encounter between the patient and the user (para. 96 and 130 of Myers; the local processing device 101, 102 preferably includes a timer that can be started at the option of the service provider to record 407 the duration of time that the service provider provides the services to the customer.); determining, by the server, a level of care provided by the user to the patient during the encounter responsively to the duration of time the user spend with the patient during the encounter (para. 96, 130, 103-105, and 213 of Myers); adding, by the server, the level of care to the medical note interface and communicating the level of care to a user device (Fig. 2B, para. 130 and 67 of Myers; Such recordation of time permits the service provider to provide an accurate account of the time required to perform the services and such time may be used by the service provider to support the costs of the services or, in the case of medical services, to justify a particular level of cognitive care rendered to the patient during the patient's visit to the health care provider. In the health care field, such recordation of time may be further used to meet the service provider's federal requirement for reporting the amount of time that the service provider spent servicing group versus non-group patients.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Avni, Spiegel, Pickover, and Myers within Hegarty.  The motivation for doing so would have been to improve electronic document authentication and validation (para. 9-11 of Avni), to provide an automated evaluation (para. 51 of Spiegel), to securely track and maintain records (para. 6 of Pickover), and to meet federal requirements (para. 130 of Myers).
(B) Referring to claim 6, Hegarty, Avni, Spiegel, Pickover, and Myers do not explicitly disclose: receiving, by the server, an indication of the time the user spent with the patient during a patient encounter with the user.
	Myers discloses receiving, by the server, an indication of the time the user spent with the patient during a patient encounter with the user (para. 130 of Myers).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Myers within Hegarty, Avni, Spiegel, Pickover.  The motivation for doing so would have been to meet federal requirements (para. 130 of Myers).
(C) Regarding claim 7, Hegarty discloses:
determining, by the server, a wellness score for the patient based on the received responses (see [60] of Hegarty).
(D) Regarding claim 8, Hegarty discloses:
receiving, by the server, narrative comments from the user regarding the patient (see [53] and Fig. 6, the clinician may provide free form comments in column 630); and 
adding, by the server, the received comments to the medical note interface (see [53] and Fig. 6, the clinician may provide free form comments in column 630).
(E) Referring to claim 12, Hegarty, Avni, Spiegel, Pickover, and Myers do not explicitly disclose: associating, by the server, the level of care with the medical note interface.
	Myers discloses associating, by the server, the level of care with the medical note interface (Fig. 2B, para. 130, 106, and 67 of Myers).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Myers within Hegarty, Avni, Spiegel, Pickover.  The motivation for doing so would have been to meet federal requirements (para. 130 of Myers).
(F) Regarding claim 14, Hegarty discloses wherein the medical questionnaire is an outcome measurement device (Fig. 2 of Hegarty).
(G) Regarding claim 15, Hegarty discloses A method comprising: 
receiving, by a server, response data representing a set of responses to a plurality of questions included in a medical questionnaire from a patient device (see Fig. 2 and paragraphs [31], [140], and [142] of Hegarty, responses of clinical questionnaires from a mobile device is received, the questions pertaining to a nutritional condition. Patients can obtain data on the patient's activities at home by using patient’s device. Also see [60], the system records nutrition problem in patient’s EMR. Also see [22], Patient data entered into an RDnote interface is deidentified and stored in an RDnote database.),
determining, by the server, a wellness score for a patient based on the set of received responses (paragraph 60 of Hegarty);
 wherein the medical note interface being configured to enable a user to approve the narrative statement provided by the medical note interface (see paragraph [77] of Hegarty; FIG. 14 shows a method for processing malnutrition data. The method includes 1410 providing an electronic interface for collecting health care data, wherein the electronic interface integrates with one or more data collection applications of a provider. The method includes 1450 receiving at least one of an indication of review and an indication of approval of the malnutrition progress note from the at least one authorized party); 
storing, by the server, the medical note interface in a medical note interface database (see [20], [22],[143] of Hegarty; patient data entered into the RDnote interface is stored in an RDnote database. RDnote interfaces such as shown in Fig. 3-Fig. 8 must also be stored in order for the application to run and show the data);
communicating, by the server, the medical note interface including the narrative statement and the wellness score to a user device configured to display the medical note interface to a user (see Fig. 6 and [53],[77] of Hegarty; presenting the malnutrition progress note including populating malnutrition progress note fields using data of the malnutrition data. The method includes 1450 receiving at least one of an indication of review and an indication of approval of the malnutrition progress note from the at least one authorized party.); 
detecting, by the server, an indication that the user has reviewed the medical note interface and approved the content of the medical note interface, wherein the indication is an interaction between the user device and an input device of the server that receives an input from the user device (see [77] and Fig. 14 of Hegarty, an indication of review is received. Also see Fig. 3-Fig. 8, the RDnote interface has different icons and tabs which the user can click on. This is an interaction between user device and server. As mentioned in the Specification paragraph 8, exemplary indications include selection of an icon, selection of an option provided by a drop-down menu, and/or entry of text into a text box);
Hegarty does not disclose generating, by the server, a medical note interface that includes the wellness score for the patient and a narrative statement that states a summary of the patient's wellness based on the response data, content of the narrative statement being generated by translating the response data into the narrative statement; digitally locking, by the server, the medical note interface upon the detection of the indication of the approval, the digital locking preventing electronic 3modification of the medical note interface and including packaging the medical note interface for storage on a blockchain; uploading, by the server, the packaged and digitally locked medical note interface to the blockchain; receiving, by the server, an indication of a duration of time the user spent with the patient during an encounter between the patient and the user; determining, by the server, a level of care provided by the user to the patient during the encounter responsively to the duration of time the user spend with the patient during the encounter; adding, by the server, the level of care to the medical note interface;  communicating the level of care to a user device. 
Avni discloses: digitally locking, by the server, the document upon the detection of the indication of approval, the digital locking preventing electronic modification of document (see [39] of Avni, alteration of document is prevented after the system received the digital signature with digital certificate. Also see [73], digital certification is applied to the document to prevent modification to the document) 
Spiegel discloses generating, by the server, a medical note interface that includes the wellness score for the patient and a narrative statement that states a summary of the patient's wellness based on the response data, content of the narrative statement being generated by translating the response data into the narrative statement (para. 51 & 83 and Figures 8-10 of Spiegel;  An integrated symptoms summary 120 may be generated by the patient user interface 116 based on information obtained via the patient questionnaire and correlate information retrieved from a medical knowledge source. The integrated symptoms summary 120 may be transmitted to a provider (e.g., physician 110 or clinician) user interface 126 via an electronic communications network. The provider 110 may review the integrated symptoms summary 120 via the provider user interface 126 to produce a tailored prescription 125 which may include a preliminary diagnoses of a medical condition (e.g., GI condition), a patient care plan and a patient education prescription.);
Pickover discloses packaging the medical note interface for storage on a blockchain; and uploading, by the server, the packaged and digitally locked medical note interface to the blockchain (para. 32, 51-53, 95, and Figures 5 & 6 of Pickover; a blockchain system to securely, record, track and maintain a record of mouth/tooth events.). 
Myers discloses receiving, by the server, an indication of a duration of time the user spent with the patient during an encounter between the patient and the user (para. 96 and 130 of Myers; the local processing device 101, 102 preferably includes a timer that can be started at the option of the service provider to record 407 the duration of time that the service provider provides the services to the customer.); determining, by the server, a level of care provided by the user to the patient during the encounter responsively to the duration of time the user spend with the patient during the encounter (para. 96, 130, 103-105, and 213 of Myers); adding, by the server, the level of care to the medical note interface and communicating the level of care to a user device (Fig. 2B, para. 130 and 67 of Myers; Such recordation of time permits the service provider to provide an accurate account of the time required to perform the services and such time may be used by the service provider to support the costs of the services or, in the case of medical services, to justify a particular level of cognitive care rendered to the patient during the patient's visit to the health care provider. In the health care field, such recordation of time may be further used to meet the service provider's federal requirement for reporting the amount of time that the service provider spent servicing group versus non-group patients.). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Avni, Spiegel, Pickover, and Myers within Hegarty.  The motivation for doing so would have been to improve electronic document authentication and validation (para. 9-11 of Avni), to provide an automated evaluation (para. 51 of Spiegel), to securely track and maintain records (para. 6 of Pickover), and to meet federal requirements (para. 130 of Myers).

Claims 2, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hegarty et al. (US 2019/0043605 A1) in view of Avni et al. (US 2014/0281946 A1) in view of Spiegel et al. (US 2016/0140316 A1), in view of Pickover et al. (US 2019/0065685 A1), in view of Myers (US 2003/0083903 A1), and further in view of Ginsburg et al. (US 2017/0116373 A1).
Regarding claim 2, Hegarty, Avni, Spiegel, Pickover, and Myers do not explicitly disclose:
receiving, by the server, a chief complaint of the patient from the at least one patient device and user device; and adding, by the processor, the chief complaint to the medical note interface.
However, Ginsburg teaches that it was old and well known at the time of filing in the art of medical note generation to include: receiving, by the server, a chief complaint of the patient from the at least one patient device and user device (see [160] and Fig. 4A, a chief complaint is entered and recorded with button 430); and adding, by the server, the chief complaint to the medical note interface (see [160], chief complaint can be add or edited using button 430) in order to record medical notes more accurately and avoid errors (see [2] of Ginsburg).
Therefore, it would have been obvious to one of ordinary skill in the art of medical note generation before the effective filing date of the claimed invention to modify the method of Hegarty, Avni, Spiegel, Pickover, and Myers to include the aforementioned features taught by Ginsburg in order to record medical notes more accurately and avoid errors.
Regarding claim 10, Hegarty, Avni, Spiegel, Pickover, and Myers do not explicitly disclose:
facilitating, by the server, provision of the level of care to at least one of the user and a billing coordinator for the user.
However, Ginsburg teaches that it was old and well known at the time of filing in the art of medical note generation to include: facilitating, by the server, provision of the level of care to at least one of the user and a billing coordinator for the user (see [256], system can access clinical and insurance guidelines to help determine level of care. As shown in Fig. 15, tab 2542 shows the guidelines related to patient’s condition. For example, see [256], patient is allergic to certain chemical compound in an imaging test, thus Alert icon 2934 is highlighted to alert user (physician) that such imaging service should not be performed) in order to help physician with efficient and correct medical decisions (see [7] and [19] of Ginsburg).
Therefore, it would have been obvious to one of ordinary skill in the art of medical note generation before the effective filing date of the claimed invention to modify the method of Hegarty, Avni, Spiegel, Pickover, and Myers to include the aforementioned features taught by Ginsburg in order to help physician with efficient and correct medical decisions.
Regarding claim 11, Hegarty, Avni, Spiegel, Pickover, and Myers do not disclose:
the rules relate to at least one of the patient's medical history, examination of the patient, medical decision making, whether the patient is a new or established patient, patient counseling, user's time spent related to the encounter, and coordination of health care for the patient.
However, Ginsburg teaches that it was old and well known at the time of filing in the art of medical note generation to include: the rules relate to at least one of the patient's medical history, examination of the patient, medical decision making, whether the patient is a new or established patient, patient counseling, user's time spent related to the encounter, and coordination of health care for the patient (see [256], system can access clinical and insurance guidelines to help determine level of care. As shown in Fig. 15, tab 2542 shows the guidelines related to patient’s condition. For example, see [256], patient is allergic to certain chemical compound in an imaging test, thus Alert icon 2934 is highlighted to alert user (physician) that such imaging service should not be performed. Rules relate to patient’s history (i.e. allergies) and medical decision making) in order to help physician with efficient and correct medical decisions (see [7] and [19] of Ginsburg).
Therefore, it would have been obvious to one of ordinary skill in the art of medical note generation before the effective filing date of the claimed invention to modify the method of Hegarty, Avni, Spiegel, Pickover, and Myers to include the aforementioned features taught by Ginsburg in order to help physician with efficient and correct medical decisions.
Regarding claim 13, Hegarty, Avni, Spiegel, Pickover, and Myers do not explicitly disclose:
determining, by the server, billing information for the encounter responsively to the determined level of care.
However, Ginsburg teaches that it was old and well known at the time of filing in the art of medical note generation to include: determining, by the server, billing information for the encounter responsively to the determined level of care (see [199], physician receives a daily report of all the patients they have seen, what diagnosis they have done and corresponding billing codes) in order to help physician with efficient and correct medical decisions (see [7] and [19] of Ginsburg).
Therefore, it would have been obvious to one of ordinary skill in the art of medical note generation before the effective filing date of the claimed invention to modify the method of Hegarty, Avni, Spiegel, Pickover, and Myers to include the aforementioned features taught by Ginsburg in order to help physician with efficient and correct medical decisions.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hegarty et al. (US 2019/0043605 A1) in view of Avni et al. (US 2014/0281946 A1) in view of Spiegel et al. (US 2016/0140316 A1), in view of Pickover et al. (US 2019/0065685 A1), in view of Myers (US 2003/0083903 A1), and further in view of Prodanovich (US 2012/0197660 A1). 
Regarding claim 4, Hegarty, Avni, Spiegel, Pickover, and Myers do not explicitly disclose:
associating, by the server, the medical note interface with a patient account associated with the patient, the patient’s account being separate from the patient’s EMR.
However, Prodanovich teaches that it was old and well known at the time of filing in the art of medical service improvement to include: associating, by the server, the medical note interface with a patient account associated with the patient, the patient’s account being separate from the patient’s EMR (see [156], Patient portal 130 is linked with patient account. Patient’s account is separate from patient’s EMR) in order to speed up the process and save time in the clinic (see [234] of Prodanovich).
Therefore, it would have been obvious to one of ordinary skill in the art of medical service improvement before the effective filing date of the claimed invention to modify the method of Hegarty, Avni, Spiegel, Pickover, and Myers to include the aforementioned features taught by Prodanovich in order to speed up the process and save time in the clinic.
Regarding claim 5, Hegarty, Avni, Spiegel, Pickover, and Myers do not explicitly disclose:
the responses are received prior to a patient encounter with the user.
However, Prodanovich teaches that it was old and well known at the time of filing in the art of medical service improvement to include: the responses are received prior to a patient encounter with the user (see [234], Pre-Visit questionnaire) in order to speed up the process and save time in the clinic (see [234] of Prodanovich).
Therefore, it would have been obvious to one of ordinary skill in the art of medical service improvement before the effective filing date of the claimed invention to modify the method of Hegarty, Avni, Spiegel, Pickover, and Myers to include the aforementioned features taught by Prodanovich in order to speed up the process and save time in the clinic.

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hegarty et al. (US 2019/0043605 A1) in view of Avni et al. (US 2014/0281946 A1) in view of Spiegel et al. (US 2016/0140316 A1), in view of Pickover et al. (US 2019/0065685 A1), in view of Myers (US 2003/0083903 A1), and further in view of Ingram et al. (US 2018/0239874 A1).
Regarding claim 17, Hegarty, Avni, Spiegel, Pickover, and Myers do not explicitly disclose:
wherein the set of responses is a first set of responses and the determined wellness score is a first wellness score, the method further comprising: 
receiving, by the server, a second set of responses to the plurality of questions included in the medical questionnaire from at least one of the patient device and the user device;
determining, by the server, a second wellness score for the patient responsively to the second set of received responses;
determining, by the processor, an improvement score for the patient using the first and second wellness scores; and 
adding, by the server, at least one of the second wellness score and the improvement score to the medical note interface.
However, Ingram teaches that it was old and well known at the time of filing in the art of wellness evaluation to include: 
the set of responses is a first set of responses and the determined wellness score is a first wellness score (see [14], system may collect individual’s health data by periodically presenting a series of questions (questionnaire or survey) which solicit the individual's perceptions of the individual's wellness state. Also see [16], system periodically updates individual’s wellness score. For example, the system may update wellness scores upon the detection of certain events, such as the individual's completion of a survey), the method further comprising: 
receiving, by the server, a second set of responses to the plurality of questions included in the medical questionnaire from at least one of the patient device and the user device (see [14], system may collect individual’s health data by periodically presenting a series of questions (questionnaire or survey) which solicit the individual's perceptions of the individual's wellness state); 
determining, by the server, a second wellness score for the patient responsively to the second set of received responses (see [16], system periodically updates individual’s wellness score. For example, the system may update wellness scores upon the detection of certain events, such as the individual's completion of a survey); 
determining, by the processor, an improvement score for the patient using the first and second wellness scores (see [66], Fig. 8 shows a graph of an individual’s wellness score over time. The improvement or decline of the score is shown in the graph); and 
adding, by the server, at least one of the second wellness score and the improvement score to the medical note interface (see [16] and Fig. 8, the updated wellness scores as well as the improvement or decline of the score over time is recorded in the system) in order to improve an individual’s wellness (see [1]-[2] of Ingram).
Therefore, it would have been obvious to one of ordinary skill in the art of medical note generation before the effective filing date of the claimed invention to modify the method of Hegarty, Avni, Spiegel, Pickover, and Myers to include the aforementioned features taught by Ingram in order to improve an individual’s wellness. 
Regarding claim 20, Hegarty discloses:
receiving, by the server, narrative comments from the user regarding the patient (see [53] and Fig. 6, the clinician may provide free form comments in column 630); and 
adding, by the server, the received narrative comments to the medical note interface (see [53] and Fig. 6, the clinician may provide free form comments in column 630).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hegarty et al. (US 2019/0043605 A1) in view of Avni et al. (US 2014/0281946 A1) in view of Spiegel et al. (US 2016/0140316 A1), in view of Pickover et al. (US 2019/0065685 A1), in view of Myers (US 2003/0083903 A1), in view of Ingram et al. (US 2018/0239874  A1), and further in view of Ginsburg et al. (US 2017/0116373 A1). 
Regarding claim 18, Hegarty, Avni, Spiegel, Pickover, Myers, and Ingram do not explicitly disclose:
receiving, by the server, a chief complaint of the patient from the at least one patient device and user device; and 
adding, by the server, the chief complaint to the medical note interface.
However, Ginsburg teaches that it was old and well known at the time of filing in the art of medical note generation to include: receiving, by the server, a chief complaint of the patient from the at least one patient device and user device (see [160] and Fig. 4A, a chief complaint is entered and recorded with button 430); and adding, by the server, the chief complaint to the medical note interface (see [160], chief complaint can be add or edited using button 430) in order to record medical notes more accurately and avoid errors (see [2] of Ginsburg).
Therefore, it would have been obvious to one of ordinary skill in the art of medical note generation before the effective filing date of the claimed invention to modify the method of Hegarty, Avni, Spiegel, Pickover, Myers, and Ingram to include the aforementioned features taught by Ginsburg in order to record medical notes more accurately and avoid errors.

 Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686